DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Status of Claims
	Claims 1-26 are pending in this application and being examined in this office action. This is a second non-final office action which fixes some deficiencies in the previous action which were found upon further consideration. The examiner did call applicant’s representative to see if these 112 rejections could be overcome with an examiner’s amendment. However, agreement was not reached during the interview.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the below 103 rejection because an English translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Because there is no English translation of the priority documents in the file, applicant’s priority date is 12/12/19 for the purposes of applying prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-7, 11-16, 18-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims broadly embrace compounds having various substituents which are disclosed and wherein R11 and R12 can be optionally substituted heteroaryl or optionally substituted heterocyclyl or can be one of applicant’s other variables which can be further substituted with an optionally substituted aryl, optionally substituted heteroaryl, or optionally substituted heterocyclyl.
The specification discloses some exemplified substituents, whose scope is undefined, which can be substituents on the optionally substituted heteroaryl or heterocyclyl, e.g. alkyl groups (which is completely undefined as it could be any number of carbon atoms from 1 to infinity, e.g. compounds substituted with an alkyl group having 10^23 carbon atoms reads on the instant claims), alkynyl (suffers from the same issue as alkyl groups, halogen, hydroxyl, hydrogen, nitro, etc. (See for instance specification at pg. 7, ln. 35-pg. 8, ln. 8) as some examples of substituents having the required activities. The specification is silent however on what scope of substituents beyond these examples are useful for substituting the optionally substituted aryl, heteroaryl or heterocyclyl groups, and further what scope of substituents are useful e.g. alkyl substituents are useful but alkyl substituents includes everything from 1 carbon atom to infinity carbon atoms. The specification merely discloses a few non-limiting examples 
However, the specification fails to disclose any additional species or examples of substituents which are useful for substituting onto these ring groups and what scope of substituents, are useful e.g. if alkyl is useful as is exemplified, what scope of alkyl? As this is not specified/defined/disclosed in the specification as originally filed. Thus, it is clear that Applicants' description of structure and activity regarding the genus of optionally substituted heteroaryl, optionally substituted heterocyclyl, and optionally substituted aryl is based in large part on conjecture. The scope of useful substituents was not known in the prior art at the time of the instant invention by Applicants, and include compositions yet to be discovered. 
As the specification fails to describe the structure and activity for the genus of optionally substituted heteroaryl, optionally substituted heterocyclyl and optionally substituted aryl as are instantly claimed, the disclosed species exemplified in the instant specification (at for instance pg. 7 ln. 35-pg. 8, ln. 8) does not constitute a substantial portion of the claimed genus. Especially since the examples disclosed themselves have issues related to scope in that the disclosed alkyl group is in no way fully described, e.g. it reads on anything from 1 to infinity carbon atoms and the same for the alkenyl group, alkynyl groups, cycloalkyl groups, aryl groups, etc. as preferred ranges of carbon atoms do not actually define scope of these groups that are instantly claimed especially since the substituents which can be present on the above optionally substituted groups have never been clearly disclosed or defined. 
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated: 
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 
As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible substituents which can be placed on the optionally substituted heteroaryl, aryl and heterocyclyl groups that are instantly claimed. The specification merely discloses the structure of some non-limiting examples e.g. hydrogen, halogen, nitro, etc., previously described in the prior art. Thus, Applicants have failed to demonstrate possession of the innumerable/infinite number of substituents that are instantly claimed, especially since in the non-limiting examples applicant’s claim alkyl which is of unlimited carbon atoms (e.g. reads on anything from 1 carbon atom to infinite number of carbon atoms, e.g. 10^23 carbon atoms which reads on the instantly claimed alkyl), alkynyl which is of unlimited carbon atoms, cycloalkyl, aryl, arylalkyl, heteroaryl, heterocyclyl, etc. in which none of the carbon atom containing groups in the exemplified substituent groups are at all defined in any way. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 
The disclosed structural features for the few broad examples of substituents, do not constitute an adequate description to demonstrate possession of the innumerable/infinite number of substituents which could be present on the optionally substituted aryl, heteroaryl or heterocyclyl groups, as claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the innumerable possible/infinite number of possible substituents which could be present on the claimed optionally substituted aryl, heteroaryl or heterocyclyl groups instantly claimed. As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for that of hydrogen, halogen, nitro, etc. which are expressly disclosed and those in which applicants have defined/disclosed an actual scope of substituents which work in their invention.
Therefore, the breadth of the claims as reading on innumerable/infinite/unlimited scope of substituents on the claimed optionally substituted aryl, heteroaryl, and heterocyclyl groups, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 10-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it recites in the description of R11 and R12 p sulfur atoms and p elements from the group consisting of NR7 and NCOR7 as ring atoms. It is unclear to the examiner if each p value is independent of the other or if they must be the same value e.g. if p for sulfur atoms is 1 does the p elements from the group consisting of NR7 and NCOR7 as ring atoms also have to be 1 or can it be 0? The examiner looked to applicant’s specification but it is also not clear from the specification whether the p values are the always the same as each other or if they can be independent of one another. 
Claims 10 and 17 are also indefinite because they recite in the description of R11 and R12 p oxo groups and p elements from the group consisting of NR7 and NCOR7 as ring atoms. It is unclear to the examiner if each p value is independent of the other or if they must be the same value e.g. if p for oxo groups is 1 does the p elements from the group consisting of NR7 
Claim 23 is indefinite because it recites unwanted plants and it is unclear to the examiner what is meant by unwanted plants since unwanted is a term of degree e.g. it could mean harmful weeds which can cause illness in animals or are known cause issue in fields of crop plants or it could mean plants that are merely not in their proper site, e.g. corn plants in a wheat field, etc. Further applicant’s specification does not define what is meant by “unwanted plants” The term “unwanted” and/or “unwanted plants” in claim 23 is a relative term which renders the claim indefinite. The term “unwanted” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 25 is indefinite because it recites “useful plants” and “unwanted plants” The terms “useful plants” and “unwanted plants” in claim 25 is a relative term which renders the claim indefinite. The terms useful plants” and “unwanted plants” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, because what are useful plants for one grower may not be useful plants for someone else and the same for the term “unwanted plants”. Thus, it is unclear what scope of plants applicants are seeking to encompass with the terms “useful plants” and “unwanted plants”.
Claim 26 is also indefinite because it also recites “useful plants” and does not resolve the indefinite issue with this term as is discussed above with respect to the claims from which claim 26 depends, e.g. claim 25, and ultimately claim 23 as are discussed above.
Claims 2-7, 11-16, 18-22, and 24 are also rejected because they either depend from include the limitations of claim 1 and do not resolve the issue with respect to the p values being linked or being independent of one another.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-9, and 11-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US20210292312, filed 12/11/19 and has one different inventor Stephen Lindell which makes it a different inventive entity from the instant application and as the instant priority date is 12/12/19 since there is no English translation of the priority documents on file, the above application qualifies as grace period prior art, also previously cited), and further in view of Patani (Chem. Rev., 1996, 96(8), 3147-3176, cited in previous action).
Applicant’s claim:
--compounds of formula (I) as disclosed in the instant claims and compositions and products comprising these compounds and methods of controlling unwanted plants/vegetation with these compounds and compositions.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-9, 11-17, Peters teaches structurally similar compounds to those instantly claimed, 
    PNG
    media_image1.png
    188
    509
    media_image1.png
    Greyscale
 which only differ from the instantly claimed compounds in the presence of the C(=W)OR4 ester group instead of the instantly claimed C(=W)NR11R12 amide group and wherein all of the other variables, e.g. X2-X6, R1-R3, Z, W, Y, etc. overlap in scope or have the same scope as those instantly claimed, and more specifically wherein Y and W are both oxygen, and wherein Z represents the exact same Z groups as are instantly claimed e.g. Z-1 to Z-33, and all the claimed variables overlap in scope with the instantly claimed variables, e.g. R10-R12, etc. see for instance compound I-1 in which Z is Z-1, X3 and X5 are F, R3 is Me, R4 is Me, and X2, X4, X6, R1 and R2 are all H, Y and W are both O which is very structurally similar to instant compound I-5 wherein X3 and X5 Regarding claims 18-22, and 24, Peters further teaches wherein their structurally similar ester compounds are used in herbicidal compositions which can comprise formulation auxiliaries (See claims 13-14; [0016-0152, inclusive]; Table 1), and/or further active compounds e.g. other herbicides (see claim 15), etc., and/or safeners (See claim 16), specifically wherein the composition can comprise the same safeners that are instantly claimed (see claim 17) which also reads on the instantly claimed compositions and products (See claims 13-17, 19-21). Regarding claims 23, 25-26, Peters further claims and teaches methods of controlling one or more unwanted plants by applying effective amounts of their structurally very similar ester compounds or compositions comprising these compounds to the weeds or site of the unwanted vegetation, and specifically applying these compounds to control unwanted plants in crops of useful plants, more specifically transgenic useful plants (See claims 18-22; abstract; [0016-0152, inclusive]; Table 1, [0167]; [0166]; [0168-0186, inclusive], etc.). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	As discussed above Peters only teaches compounds wherein the instantly claimed C(=W)NR11R12 amide group is the structurally similar C(=W)OR4 ester group. However, it would have been obvious to form the claimed amide compounds when looking to Peters because Patani teaches that amides and esters are known bioisosteric replacements of one another and are functional groups which are routinely substituted for one another when forming active compounds in order to probe their activity and form additional compounds which exhibit 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to form the claimed compounds having the ester moiety C(=W)OR4 of Peters substituted for the instantly claimed amide C(=W)NR11R12 group because amides and esters are known bioisosteric replacements of one another and are functional groups which are routinely substituted for one another when forming active compounds in order to probe their activity and form additional compounds which exhibit the same activity as each other as is taught by Patani. Thus, one of ordinary skill in the art would conclude that the instantly claimed inventions are merely obvious variants of the compounds, compositions, methods and products claimed in Peters in view of Patani because the instantly claimed amide groups are classical bioisosteric replacements of one another and it is known, “Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In rePayne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill 

Response to Arguments/Remarks
Applicant’s submission of a terminal disclaimer over copending 16/621303 has overcome the previous double patenting rejection and this rejection is withdrawn. Further consideration of applicant’s claims in light of the specification has prompted the new grounds of rejection under 112 and further consideration of applicant’s priority documents has prompted the 103 rejection which are presented in this second non-final office action. Applicant’s amendments to the claims have also overcome the previous claim objections and duplicate claim issue, and 112(b)/2 rejections. 

Conclusion
Claims 1-26 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ERIN E HIRT/Primary Examiner, Art Unit 1616